Exhibit 99.1 For Immediate Release For More Information Contact: Barron Beneski (703)406-5528 Public and Investor Relations beneski.barron@orbital.com ORBITAL ANNOUNCES SECOND QUARTER 2 — Company Posts 25% Revenue Growth Driven by Satellites and Advanced Programs — — Orbital Also Completes Acquisition and Integrates GD Satellite Unit — — New Business Volume Totals $560 Million in the Quarter — (Dulles, VA 22 July 2010) — Orbital Sciences Corporation (NYSE: ORB) today reported its financial results for the second quarter of 2010.Second quarter 2010 revenues were $337.7 million, up 25% compared to $270.1 million in the second quarter of 2009.Second quarter 2010 operating income was $12.2 million, compared to $12.8 million in the second quarter of 2009. Net income was $6.3 million, or $0.11 diluted earnings per share, in the second quarter of 2010 compared to net income of $8.7 million, or $0.15 diluted earnings per share, in the second quarter of 2009.The second quarter of 2010 included $1.6 million of transaction expenses related to the acquisition of the spacecraft development and manufacturing business of General Dynamics Advanced Information Systems, Inc. (GD).Orbital’s free cash flow* in the second quarter of 2010 was negative $76.5 million compared to positive $15.8 million in the second quarter of 2009. Mr. David W. Thompson, Orbital’s Chairman and Chief Executive Officer, said, “Orbital’s second quarter 2010 revenues were substantially higher than last year’s second quarter sales, setting a new record for the company.Operating income increased modestly, excluding the one-time transaction expenses incurred in connection with the GD spacecraft business acquisition in April.This year’s second quarter results were also impacted by unanticipated costs related to the Galaxy 15 communications satellite anomaly that occurred in April 2010 and the effect of the termination of the Orion human spacecraft contract in May.”He added, “In our operational programs, the company conducted five successful space missions— including three 'first flight' of new launch systems— and continued to make steady progress on the Taurus II launch vehicle and Cygnus spacecraft development programs in the quarter.” * “Free cash flow” is a non-GAAP financial measure discussed in this release.For additional details, please refer to the sections of this press release entitled “Cash Flow” and “Disclosure of Non-GAAP Financial Measure.” —more— Orbital Sciences Corporation s 21839 Atlantic Blvd., Dulles, VA 20166 s 703-406-5000 Orbital Announces Second Quarter 2010 Financial Results Page 2 Financial Highlights Summary financial results were as follows: Second Quarter First Six Months ($ in millions, except per share data) Revenues $ Operating Income Net Income Diluted Earnings per Share $ Revenues increased $67.6 million, or 25%, in the second quarter of 2010 compared to the second quarter of 2009 primarily due to increased activity on the International Space Station Commercial Resupply Services (CRS) program, communications satellite programs and national security satellite programs in addition to activity on contracts acquired in connection with the GD spacecraft business acquisition.These increases were partially offset by decreased activity on missile defense interceptor programs and the Orion human spacecraft Launch Abort System (LAS) contract, which was terminated for convenience in the quarter. Operating income in the second quarter of 2010 included $1.6 million of transaction expenses attributable to the spacecraft business acquisition.Excluding the impact of acquisition expenses, operating income increased $1.0 million, or 8%, in the second quarter of 2010 compared to the second quarter of 2009 primarily due to increased activity on the CRS contract and national security satellite programs, together with profit generated by the contracts acquired in the recent acquisition and a decrease in unrecovered Taurus II launch vehicle research and development (R&D) expenses.These profit improvements were partially offset by decreased activity on missile defense programs and the Orion LAS contract and a reduction in communications satellite operating income due to costs incurred in connection with the Galaxy 15 satellite anomaly resolution activities. Net income in the second quarter of 2010 was $6.3 million, or $0.11 diluted earnings per share, compared to net income of $8.7 million, or $0.15 diluted earnings per share, in the second quarter of 2009.The company’s effective income tax rate increased to 39.1% in the first six months of 2010 compared to 30.0% in the first six months of 2009 due to the expiration of the R&D tax credit at the end of 2009. —more— Orbital Announces Second Quarter 2010 Financial Results Page 3 Segment Results Operating results by business segment were as follows: Launch Vehicles Second Quarter First Six Months ($ in millions) % Change % Change Revenues $ $ (18%) $ $ (17%) Operating Income (15%) (5%) Operating Margin % Launch vehicles segment revenues decreased $21.4 million in the second quarter of 2010 compared to the second quarter of 2009 primarily due to decreased activity on the Ground-based Midcourse Defense (GMD) missile defense program and the termination of the Kinetic Energy Interceptor (KEI) program in the second quarter of 2009.These declines were partially offset by increased production work in 2010 on Taurus II launch vehicles for the CRS contract.Segment operating income decreased $0.6 million in the second quarter of 2010 primarily due to the reduction in activity on the GMD and KEI programs, substantially offset by a decrease in unrecovered R&D expenditures and the increase in activity on the CRS contract. The company’s R&D expenses are generally recoverable under contracts with the U.S. Government.However, in the second quarter of 2010 and 2009, launch vehicles segment operating income was reduced by $1.8 million and $6.9 million, respectively, of unrecovered R&D expenses that exceeded a self-imposed ceiling on such costs. Satellites and Space Systems Second Quarter First Six Months ($ in millions) % Change % Change Revenues $ $ 48
